Citation Nr: 0005762	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for left (minor) trapezius 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1994.  He filed his claim for service connection for left 
trapezius strain in October 1994.  The Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas granted 
service connection for left trapezius strain and assigned a 
noncompensable rating in July 1995, effective from October 
1994.  The veteran disagreed with that determination on that 
matter as well as determinations on other matters decided at 
that time.  Those other matters are not on appeal at this 
time.  

In a February 1999 Board decision, the Board of Veterans' 
Appeals (the Board) denied the veteran a compensable rating 
for the disability claim at issue.  However, it was later 
learned that pertinent September 1998 VA medical records 
which had not been considered by the Board were 
constructively of record at the time of the Board's February 
1999 decision.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Board vacated its February 1999 
decision in May 1999 and in a separate decision remanded the 
claim to the RO for further development.  The RO has since 
completed that development, which included de novo review of 
the claim, and awarded the veteran a 10 percent disability 
rating for left trapezius strain, effective from September 
14, 1998.  

In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court Appeals for Veterans Claims (the Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."



FINDINGS OF FACT

1.  At all times since service, clinically, the veteran was 
able to lift his left arm to and beyond shoulder level.  

2.  Prior to March 26, 1998, there were no clinical findings 
reflective of significant functional impairment due to left 
shoulder pain.

3.  As of March 26, 1998, mild left shoulder limitation of 
motion due to weakness, fatigue, and pain is shown.

4.  The service-connected left trapezius strain disability 
has not presented an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
left trapezius strain prior to March 26, 1998 have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.31, 4.71a, 
Diagnostic Code 5201 (1999).

2.  The criteria for a 10 percent rating, but not higher, for 
left trapezius strain effective from March 26, 1998 have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating higher than the 
currently assigned 10 percent of his service-connected left 
trapezius strain.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issues on appeal; and then 
analyze the veteran's claim and render a decision.

Factual background

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999). Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The veteran was initially diagnoses with left trapezius 
strain in July 1900, during service.  As noted in the 
Introduction, service connection for left trapezius strain 
was granted and a noncompensable disability rating was 
assigned effective from the day after he left service in 
October 1994.

The veteran kept a diary between August and September 1995 
documenting left trapezius area pain during that time.  On 
August 18, 1995, he reported that it hurt to raise his arm up 
to shoulder height and to turn his head to the left or right.  
His muscles felt like they were knotted up.  On the 27th, he 
reported that his pain had increased on use during the day, 
ultimately to the point that he could barely use his left 
arm.  On September 5, he reported that he had noticed that 
the left shoulder pain would get worse if he worked on the 
computer for an extended period of time.  On the 17th, he 
reported that his pain became so bad that day that his left 
arm became practically useless for a little over an hour.  He 
used a TENS unit to make the pain bearable.  This enabled him 
to use his arm again partially.  Late that night, he still 
had a light pain across his left shoulder blade.  On the 
20th, he was awakened by a thunderstorm early in the morning.  
When this happened, he noted that he had pain radiating 
across his shoulder blade and up the left side of his neck.  

During the VA RO hearing in May 1996, the veteran testified 
that his left arm would act up at times with activity.  
Exertion would bring on pain.  His arm would not fatigue 
easily, but the pain would be so bad that he could lift his 
arm only to about shoulder level.  When he had been working 
out to get in shape, he had noticed that push-ups had caused 
it to act up.  He reported that he would wear his TENS unit 
about twice a month.  He was employed doing electrical and 
furniture repair, etc., and would work with computers and 
carry a brief case.  Transcript (T.) at 8-9.  

On VA orthopedic examination in May 1996, the veteran 
reported that he jammed his right shoulder in 1989 while 
trying to go through a door.  He reported that since that 
time, he had been experiencing recurrent pain and a sharp, 
burning sensation in the left trapezius muscle bulk.  When it 
would get bad, his neck and shoulders would knot up, and it 
would be difficult for him to use his left hand.  The 
episodes would last two or three days, and he might have two 
or three episodes per month.  His pain would increase upon 
heavy lifting or attempting to do push-ups. 

Clinically, the veteran's shoulders were normal appearing and 
had equal height.  He could easily shrug his shoulders, 
contract them, and wrap them tightly around his chest.  "In 
other words, there is no loss of range of motion to the 
shoulder girdle or the function of the trapezius muscle."  
He had normal full overhead activity with full abduction of 
both of his arms with a normal range of motion throughout.  
There was slight tenderness in the left trapezius muscle, but 
no spasm and no trigger points were identified.  "There was 
no evidence of atrophy of the trapezius on the left or other 
muscles of the shoulder girdle."  There was no specific 
tenderness in the neck or in the neck muscles, and he had a 
normal range of motion of the cervical spine.  Deep tendon 
reflexes were equal and active at two plus bilaterally.  
There was no swelling about the shoulder or neck or trapezius 
area.  The diagnosis was recurrent trapezius muscle spasm on 
the left.

On VA neurology examination in June 1996, the veteran had 5/5 
strength in his left arm without atrophy or fasciculations.  

On VA examination on March 26, 1998, treatment for left 
trapezius strain in service in 1989 was noted.  The veteran 
reported that his current symptoms included a hot knife 
sensation into his trapezius muscle and interrelated 
complaints of migraine headaches.  He had been managing it 
with physical therapy, Tylenol(r), and a TENS unit.  He 
reported a chronic pain relieved only by rest.  He reported 
having trouble working over his head.  He was right handed.  

Clinically, the veteran's left shoulder musculature was 
normal.  There was no atrophy.  There was an area of palpable 
tenderness at the base of his left neck, but there was no 
associated muscle spasm palpable.  The veteran grimaced in 
pain throughout the examination and had difficulty performing 
the requested range of motion without complaints of pain.  
Range of motion of the left shoulder was fairly normal, but 
it got progressively weaker and diminished due to fatigue.  
His ranges of motion of the shoulders, in degrees, were 
forward flexion of 140 for both the left and right shoulder, 
abduction to 90 for the left shoulder as compared to 110 for 
the right shoulder, internal rotation of 95 bilaterally, and 
external rotation of 50 bilaterally.  Circumferential muscles 
were appropriately equal in the upper extremities 
bilaterally.  There was evidence of muscle spasm in the neck.  
The trapezius muscle did not have significant evidence of 
spasm along the medial scapular border.  The diagnosis was 
chronic mild left trapezius spasm without evidence of 
intrinsic left shoulder pathology.  

A VA medical record dated September 14, 1998 indicates that 
the veteran complained of pain to the left shoulder which he 
described as from a pinched nerve.  The veteran stated that 
he had pain in his left upper shoulder and trapezius, pain 
with head movement, and insomnia.  Clinically, there was 
tenderness and spasm of the left trapezius, and a decreased 
range of motion due to pain.  The assessment was left muscle 
spasm/shoulder pain.  Medication and follow-up treatment was 
prescribed.  On VA evaluation later in September 1998, the 
veteran complained of left shoulder pain since awakening that 
morning, and that he could not move his left arm.  He stated 
that the pain had not been relieved by medication or 
treatment.  Clinically, he had limited abduction of his left 
shoulder.  The assessment was left shoulder pain.  Tylenol #3 
for severe pain was prescribed.  

A VA examination was conducted in October 1999.  At the time, 
it was noted that a detailed VA examination had been 
performed in March 1998, and that the doctor that performed 
it felt that the veteran had left trapezius spasm which was 
chronic and mild without evidence of shoulder pathology.  It 
was noted that an MRI which was obtained showed only mild 
cervical spine disc bulging with no neural foraminal 
narrowing, and no central canal stenosis or cord compression.  
The veteran complained that when he would turn his head 
sharply to the left, he would have left neck pain with 
radiation to the trapezius.  It was noted that the veteran 
still worked in the computer field, sitting at a computer 
most of the day and sometimes lifting computers.  

Clinically, the shoulders exhibited abduction of 160 degrees 
bilaterally and anterior flexion of 170 degrees bilaterally.  
When the veteran moved his head quickly to the left, he 
stated that it caused pain in the cervical neck region which 
would radiate down into his left trapezius and into his left 
shoulder.  There was no atrophy of the muscle in the left 
trapezius compared to the right.  The veteran stated that his 
left upper extremity would tire out more quickly than his 
right one, and that he was right handed.  No pinpoint areas 
of discomfort could be identified, although a paracervical 
area in the area of the first thoracic and last cervical 
vertebra appeared to be more sensitive to pressure than any 
other location.

The examiner stated that the diagnosis was mild spasm in the 
trapezius muscle with discomfort in the left paracervical 
area , with pain radiating from that area into the left 
trapezius.  The examiner agreed with a cervicalgia diagnosis 
previously made in April 1998, and with the diagnosis of mild 
trapezius spasm secondary to neck discomfort.  

In a November 1999 rating decision, the RO assigned a 10 
percent disability rating for left trapezius strain, 
effective from September 14, 1998.

Pertinent law and regulations

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998).  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings, which is based on average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  


In its November 1999 rating decision, the RO rated the 
service-connected disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 [tenosynovitis].  Under that Diagnostic 
Code, tenosynovitis is rated on limitation of motion of the 
affected parts.  The veteran's left trapezius strain is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 [limitation of 
motion of the arm].  That Diagnostic Code reads in pertinent 
part as follows :

         Arm, minor, limitation of motion of:                               
  To 25° from side.......................................                          
30%   
  Midway between side and shoulder level.................          
20%   
  At shoulder level......................................                           
20%   

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain may be the basis for an increased rating for a 
disability rated based on limitation of motion, regardless of 
whether or not the limitation of motion specified in the 
Diagnostic Code criteria is shown).

If a service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
commensurate with the average earning capacity impairment may 
be assigned.  38 C.F.R. § 3.321(b)(1).  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the left trapezius strain issue, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate evaluations must be assigned for separate periods of 
time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126; 38 C.F.R. § 
3.400.  Accordingly, the Board must take into consideration 
the applicability of "staged ratings," pursuant to Fenderson.

Analysis

Initial considerations - well groundedness of the claim/duty 
to assist/standard of proof

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  

Therefore, VA has a duty to assist the veteran with the 
development of evidence to support his claim.  38 U.S.C.A. § 
5107(a).  In this case, the Board is satisfied that all 
evidence which is necessary for a fair and impartial 
determination of the claim is before it.  There is ample 
medical evidence including the report of a very recent VA 
examination in October 1999.  There is no indication that any 
pertinent evidence has not been associated with the veteran's 
claims folder.  The Board concludes that VA's statutory duty 
to assist the veteran in the development of his claim has 
been fulfilled.   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Discussion

i.  Schedular rating

As discussed in detail above, the veteran's service-connected 
left shoulder disability is rated according to demonstrated 
limitation of motion of the shoulder and arm.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5024, 5201.  

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).   

In this case, the Board has considered whether another 
Diagnostic Code would be more appropriate than 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  The other Diagnostic Codes applicable 
to shoulder pathology require such symptoms as ankylosis, 
malunion or nonunion of the shoulder joint, or dislocation, 
none of which are present or contended in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (1999).  
The veteran has not suggested that another Diagnostic Code 
would be more appropriate, and the Board has not been able to 
identify a more appropriate Diagnostic Code.

The RO in essence denied a 20 percent schedular rating under 
Diagnostic Code 5201 and assigned a 10 percent disability 
rating due to painful motion of the shoulder.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The 10 percent rating has been made 
effective from September 14, 1998.  The Board will review 
both the assigned rating and the effective date.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.

In order for a compensable schedular rating to be assigned 
under Diagnostic Code 5201, motion of the arm must be limited 
to shoulder level or lower.  The veteran has stated at 
various times that he could not lift his arm above shoulder 
level.  However, as indicated in the examination reports 
discussed in detail above, there is no objective medical 
evidence of this.  Indeed, the VA examination reports, 
including the most recent report in October 1999, have 
indicated that objective evidence of shoulder pathology was 
virtually nil.  Examiners have consistently identified only 
mild trapezius spasm.  Accordingly, a disability rating of 20 
percent is not warranted.  See also 38 C.F.R. § 4.31.

The assigned 10 percent disability rating takes into 
consideration painful motion reported by the veteran and 
identified on recent VA examinations.  Thus, notwithstanding 
the lack of limitation of motion of the arm to a compensable 
degree, compensation is warranted for painful motion.  See 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board agrees that the 
identified painful shoulder motion is sufficient to warrant 
the assignment of a 10 percent disability rating.  As 
discussed above, there is no evidence that the left shoulder 
pain caused limited motion consistent with the assignment of 
a 20 percent rating (i.e. motion limited to shoulder level or 
below).  While the medical evidence shows mild weakness, 
fatigue, and pain on motion, it does not demonstrate 
impairment of such a degree that it is supportive of a 
disability rating higher than 10 percent pursuant to 
38 C.F.R. §§ 4.40 and 4.45.  There is no clinical evidence of 
atrophy from disuse, or of more than mild weakness.  The 10 
percent rating adequately compensates the veteran for the 
mild weakness, fatigue, and functional impairment due to 
painful motion shown.  

iii.  Staged ratings

Under Fenderson, in cases such as this staged ratings may be 
considered.  The Board has therefore looked at evidence 
before the currently assigned effective date of September 14, 
1998 in order to determine whether it was factually 
ascertainable that an increase in disability occurred.  See 
38 C.F.R. § 3.400(o).

All motions of the left shoulder were normal at the time of 
the VA examination in May 1996, and there was no functional 
impairment due to pain.  His left shoulder muscle strength 
was 5/5 on VA neurology examination in June 1996, again 
showing no functional impairment due to pain.

As of the March 28, 1998 VA examination, a chronic 
compensable degree of functional impairment due to pain was 
objectively demonstrated and factually ascertainable.  In 
March 1998, the veteran had clinically demonstrated weakness 
and fatigue on use, and in September 1998, he had limitation 
of motion due to pain.  It appears that given the two 
September 1998 VA medical records showing functional 
impairment due to pain, the March 26, 1998 VA examination 
report objectively signifies a chronic and distinct, 
factually ascertainable increase in left shoulder disability 
due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45.  
Therefore, a 10 percent rating is warranted effective from 
March 26, 1998.  Fenderson; 38 C.F.R. § 3.400.  Prior to 
March 26, 1998, however, a compensable rating is not 
warranted.  The May and June 1996 VA examination reports did 
not show functional impairment due to pain, and limitation of 
motion of the left arm to the shoulder level was not shown.  
There was no limitation of motion, no limitation of strength, 
no atrophy and no other identifiable functional impairment 
due to the veteran's reported pain.  Thus, prior to March 26, 
1998, the service-connected left trapezius strain disability 
more nearly approximated the criteria for a noncompensable 
rating than it did for a higher rating.  See 38 C.F.R. § 4.7.

iii.  Entitlement to an extraschedular rating

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in the July 1998 
Supplemental Statement of the Case, the RO also considered an 
extraschedular rating for this issue.  The assignment of an 
extraschedular rating was rejected because, in the words of 
the RO, "the evidence does not show a marked interference 
with employment or frequent periods of hospitalization" due 
to the service connected left trapezius strain.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  "An exceptional case includes such factors as 
marked  interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

The veteran has not reported missing any work due to his left 
shoulder disability, nor has he shown how it markedly 
interferes with his employment.  At the time of his hearing 
in May 1996, he had been doing electrical and furniture 
repair work which required use of his shoulder without marked 
interference with employment occurring because of it, and 
there is no indication that the unemployment reported at the 
time of the VA examination in March 1998 was due to the 
disability.  38 C.F.R. § 3.321.  The Board notes that the 
veteran is now employed in the computer field and that he has 
not claimed or submitted evidence of marked interference with 
his current employment.  There is no evidence of 
hospitalization for the left shoulder disability, and the 
veteran has not brought to the Board's attention any other 
exceptional or unusual factors.

Conclusion

The effect of the decision in this case is a change in the 
effective date for a 10 percent rating for the disability at 
issue, from September 14, 1998 to March 26, 1998.  To that 
extent only, the appeal is allowed.


ORDER

Entitlement to a compensable rating for left trapezius strain 
prior to March 26, 1998 is denied.  

Entitlement to a 10 percent disability rating, but not 
higher, effective from March 26, 1998, is granted, subject to 
VA law and regulations governing the payment of monetary 
benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Board notes in passing that the record on appeal indicates that the veteran's dominant arm is his right 
arm and his minor arm is his left arm.
  Although the Court has referred to "marked" interference with employment on a number of occasions, see 
e.g. Moyer v. Derwinski, 2 Vet. App. 289,  293 (1992), it has never itself defined this term.  Webster's II New 
Riverside University Dictionary 727(1994) defines "marked" as "having a clearly defined character: 
noticeable". 

